FILED
                              NOT FOR PUBLICATION                           DEC 2 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIA ISABEL HERNANDEZ                           No. 10-72987
ANGELES,
                                                 Agency No. A096-051-352
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Maria Isabel Hernandez Angeles, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her

appeal from an immigration judge’s (“IJ”) decision denying her motion to reopen


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Hernandez Angeles’ request
for oral argument is denied.
removal proceedings conducted in absentia, and denying her request to remand.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the

agency’s denial of a motion to reopen or remand. Mohammed v. Gonzales, 400

F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      Because Hernandez Angeles has not challenged the agency’s conclusion that

her motion to reopen was untimely filed, she has waived this issue. See Rizk v.

Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in opening brief

are waived).

      The BIA did not abuse its discretion in denying Hernandez Angeles’ request

to remand, where she is statutorily ineligible for the relief she sought. See 8 U.S.C.

§ 1229a(b)(7).

      In light of this disposition, we decline to reach Hernandez Angeles’

remaining contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-72987